 



Exhibit 10.1

Superconductor Technologies Inc. Announces First Quarter Results

- Revenues Up 65% Versus First Quarter of 2002 -

     SANTA BARBARA, Calif., April 30 /PRNewswire-FirstCall/ — Superconductor
Technologies Inc. (Nasdaq: SCON) (“STI”), the global leader in high-temperature
superconducting (HTS) products for wireless voice and data applications, today
announced final results for its first quarter ended March 29, 2003.

     STI met previously announced expectations, posting first quarter revenues
of $7.6 million compared to $4.6 million in the first quarter of 2002. Net
commercial product revenues for the first quarter of 2003 were $5.1 million
compared to $3.7 million in the first quarter of 2002. Government and other
contract revenue totaled $2.5 million during the 2003 first quarter compared to
$909,000 during the year ago period.

     The total net loss available to common stockholders for the quarter ended
March 29, 2003 was $8.3 million (including litigation expenses of $4.0 million)
versus a net loss available to common stockholders of $6.4 million for the
quarter ended March 30, 2002. The net loss during the first quarter of 2003 was
$0.14 per common share compared to a loss of $0.33 per common share in the same
quarter of 2002. The net loss available to common stockholders for the first
quarter of 2002 included a deemed distribution to preferred stockholders of
$596,000.

     During the first quarter of 2003, STI’s senior management and its legal
counsel focused time and attention on a patent litigation trial with ISCO
International. On April 3, 2003, the jury returned a unanimous verdict that
ISCO’s patent is invalid and unenforceable. The jury also awarded STI $3.8
million in compensatory damages based upon a finding that ISCO engaged in unfair
competition and acted in bad faith by issuing press releases and contacting
STI’s customers asserting rights under the invalidated patent. The award will
only be recognized as income if and when received. Expenses associated with the
litigation are expected to drop considerably in the second quarter.

     At March 29, 2003 STI had $12.1 million in cash and cash equivalents, and
$7.4 million in working capital. The total number of common shares outstanding
was 59,823,553. Commercial product backlog stood at approximately $4.5 million
versus $1.4 million at December 31, 2002. The total number of common shares
outstanding at the end of the first quarter of 2002 was 19,427,091.

     M. Peter Thomas, STI’s president and chief executive officer, stated, “STI
is now entirely focused on our goal of profitability by the fourth quarter. The
first quarter results reflect progress on many fronts. First, we achieved our
sales targets and recently added a new large wireless customer. Second, we
achieved manufacturing efficiencies and posted another quarter of positive gross
margins. We are also benefiting from expense reductions in 2002, although they
are somewhat obscured by the litigation expenses and the acquisition of
Conductus, which by itself accounts for the increase in R&D compared to the
first quarter last year. Adjusting for these events, operating expenses are
comparable on a larger revenue base this quarter compared to last year’s first
quarter.”

5



--------------------------------------------------------------------------------



 



     Thomas continued, “Our sales team is focused on three primary goals:
further penetrating existing wireless carrier customers; signing on new wireless
carrier customers in the U.S.; and adding customers in the most promising
international markets, such as Mexico, Brazil and China. We are beginning to
ship the SuperLink Rx™ 850, which is a cryogenic receiver front-end
(CRFE) incorporating industry-leading high-temperature superconducting
(HTS) technology and a state-of-the-art, cryogenically-cooled low noise
amplifier. While we expect modest increases in marketing expenses to support our
revenue growth targets, we also anticipate this new product will help drive
higher margins over the coming quarters.”

     “STI is poised for growth and is better positioned than ever,” Thomas
added. “Our products are meeting the real, tangible need for wireless carriers
to ‘do more with less’ in terms of spending on capital equipment. We look
forward to building on our leadership status by providing highly reliable, cost
effective solutions to the wireless industry.”

     2003 Financial Guidance

     STI remains confident in its outlook for 2003 based on increasing market
acceptance, especially among target customers, as well as continued demand for
its cost-effective solutions. STI is maintaining its guidance of $50 million in
revenues in fiscal 2003, consisting of approximately $40 million in commercial
revenue and $10 million in government and other contract revenue. The company
expects revenues of $10-11 million in the second quarter, with modest
improvements in gross margins, and lower operating expenses. The company
believes revenue growth will be driven by increasing demand for its network
optimizing products, as well as focused sales execution by the STI team.
However, revenue growth is also dependent on a relatively stable or recovering
economic environment and improved wireless carrier capital expenditures in the
second half of 2003. In order to reach its goal of profitability by the fourth
quarter of 2003, STI will focus on continually improving gross margins and
closely monitoring operating expenses. Based on current forecasts, STI believes
it will have sufficient resources to fund normal operations until it reaches
profitability expected later this year.

     Investors are cautioned the guidance above constitutes a forward-looking
statement which is made with reliance upon the safe harbor provisions of the
Private Securities Litigation Reform Act of 1995. Risks associated with this and
other forward-looking statements included in this press release are detailed
below, and in STI’s SEC filings.

     Investor Conference Call

     STI will host an investor conference call today at 2:00 p.m. pacific time,
April 30, 2003. The call will be accessible live by dialing 800-572-9829. A
48-hour replay will be available by dialing 800-642-1687, pass code 9958046. The
call will also be simultaneously webcast and available on STI’s web site at
http://www.suptech.com .

     About Superconductor Technologies Inc.

     Superconductor Technologies Inc., headquartered in Santa Barbara, CA, is
the global leader in developing, manufacturing, and marketing superconducting
products for wireless networks. STI’s SuperLink™ Solutions are proven to
increase capacity utilization, lower dropped and blocked calls, extend coverage,
and enable higher wireless transmission data rates. SuperFilter®, the company’s
flagship product in the SuperLink Rx product line, incorporates patented
high-temperature superconductor (HTS) technology to create a cryogenic receiver
front-end (CRFE) used by wireless operators to enhance network performance while
reducing capital and operating costs.

6



--------------------------------------------------------------------------------



 



     More than 2,000 SuperFilter Systems have been shipped worldwide, logging in
excess of 25 million hours of cumulative operation. In 2002, STI was named one
of Deloitte & Touche’s prestigious “Technology Fast 50” companies for the Los
Angeles area, a ranking of the 50 fastest-growing technology companies in the
area.

     SuperFilter and SuperLink are trademarks or registered trademarks of
Superconductor Technologies Inc. in the United States and in other countries.
For information about STI, please visit www.suptech.com .

     Safe Harbor Statement

     The press release contains forward-looking statements made in reliance upon
the safe harbor provisions of the Private Securities Litigation Reform Act of
1995. Forward-looking statements include, but are not limited to, STI’s views on
future profitability, commercial revenues, market growth, capital requirements
and new product introductions, and are generally identified by phrases such as
“thinks,” “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,”
and similar words. Forward- looking statements are not guarantees of future
performance and are inherently subject to uncertainties and other factors which
could cause actual results to differ materially from the forward-looking
statements. These factors and uncertainties include: STI’s ability to expand its
operations to meet anticipated product demands; the ability of STI’s products to
achieve anticipated benefits for its customers; the anticipated growth of STI’s
target markets; unanticipated delays in shipments to customers; and STI’s
ability to achieve profitability. STI refers interested persons to its most
recent Annual Report on Form 10-K and its other SEC filings for a description of
additional uncertainties and factors that may affect forward-looking statements.
Forward-looking statements are based on information presently available to
senior management, and STI has not assumed any duty to update any
forward-looking statements.

     For further information please contact: Martin McDermut, Senior Vice
President, Chief Financial Officer, Superconductor Technologies Inc.,
+1-805-690-4500, mmcdermut@suptech.com; or Investor Relations, Lillian
Armstrong, lillian@lhai-sf.com, or Moriah Shilton, both of Lippert / Heilshorn &
Associates, +1-415-433-3777, for Superconductor Technologies Inc./

7



--------------------------------------------------------------------------------



 



SUPERCONDUCTOR TECHNOLOGIES INC.
CONSOLIDATED STATEMENT OF OPERATIONS
(Unaudited)

                      March 30, 2002   March 29, 2003    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Net revenues:
               
Net commercial product revenues
  $ 3,707,000     $ 5,121,000  
Government and other contract revenues
    909,000       2,450,000  
Sub license royalties
    —       9,000  
Total net revenues
    4,616,000       7,580,000  
Costs and expenses:
               
Cost of commercial product revenues
    4,374,000       4,797,000  
Contract research and development
    651,000       1,385,000  
Other research and development
    1,306,000       1,711,000  
Selling, general and administrative
    4,105,000       7,982,000  
Total costs and expenses
    10,436,000       15,875,000  
Loss from operations
    (5,820,000 )     (8,295,000 )
Interest income
    65,000       67,000  
Interest expense
    (24,000 )     (115,000 )
Net loss
    (5,779,000 )     (8,343,000 )
Less:
               
Deemed distribution attributable to the preferred stock beneficial conversion
feature
    (596,000 )     —  
Net loss available to common stockholders
    ($6,375,000 )     ($8,343,000 )
Basic and diluted loss per common share
    ($0.33 )     ($0.14 )
Weighted average number of common shares outstanding
    19,427,091       59,823,553  

8



--------------------------------------------------------------------------------



 



SUPERCONDUCTOR TECHNOLOGIES INC.
CONSOLIDATED SUMMARY BALANCE SHEET INFORMATION

                      December 31, 2002   March 29, 2003         (Unaudited)    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Cash and cash equivalents
  $ 18,191,000     $ 12,123,000  
Total current assets
    28,498,000       21,817,000  
Total assets
    65,326,000       58,645,000  
Total current liabilities
    11,995,000       14,386,000  
Other long term liabilities
    3,807,000       2,999,000  
Total liabilities
    15,802,000       17,385,000  
Total stockholders’ equity
    49,524,000       41,260,000  

9